PROSPECTUS A&Q ALTERNATIVE FIXED-INCOME STRATEGIES FUND LLC Units of Limited Liability Company Interest Investment Objective.A&Q Alternative Fixed-Income Strategies Fund LLC (the "Fund") is a limited liability company registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund's investment objective is to maximize total return over the long term.The Fund will seek to achieve its objective principally through the allocation of assets among a select group of alternative asset managers and the funds they operate. The Fund commenced operations on August 1, 2002 and, as of May 31, 2015, had net assets of approximately $115.7 million. (continued on following page) Investing in the Fund's units of limited liability company interest (the "Units") involves a high degree of risk.See "Risk Factors" beginning on page 27. Neither the Securities and Exchange Commission (the "SEC") nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Total Offering Amount(1) $ Sales Load(2) $ Proceeds to the Fund $ (1)Units may be purchased as of the first business day of each month at the Fund's then current net asset value per Unit. (2)Generally, the stated minimum initial investment in the Fund is $50,000, which minimum may be reduced for certain investors, but not below $25,000.Investors purchasing Units may be charged a sales load of up to 2%.See "Plan of Distribution." (3)The Fund paid offering expenses of approximately $76,000 from the proceeds of the offering. UBS Financial Services Inc. acts as the distributor of the Fund's Units on a best efforts basis, subject to various conditions.The Fund also may distribute Units through other brokers or dealers.The Fund will sell Units only to Qualified Investors (as defined herein).Once a prospective investor's order is received, a confirmation will be sent to the investor.The investor's brokerage account will be debited approximately four business days prior to closing for the purchase amount, which will be deposited into a non-interest-bearing escrow account at The Bank of New York Mellon.See "Plan of Distribution." UBS Financial Services Inc. August 1, 2015 Investment Portfolio.The Fund is commonly referred to as a "fund of funds," and will seek to achieve its objective principally through the allocation of assets among a select group of alternative asset managers (the "Investment Managers") and the funds they operate.Investment Managers generally conduct their investment programs through unregistered investment vehicles, such as hedge funds, that have investors other than the Fund, and in other registered investment companies.The Fund seeks to maintain a portfolio of Investment Funds that employ a wide range of fixed-income and derivative (and, to a lesser extent, equity) strategies to take advantage of market opportunities and pricing inefficiencies between the perceived value of a debt or equity obligation and its market value. Investment Adviser, Investment Advisory Fee and Administrator Fee.The Fund's investment adviser is UBS Hedge Fund Solutions LLC (formerly known as UBS Alternative and Quantitative Investments LLC) (the "Adviser" and, when providing services under the Administration Agreement referred to below, the "Administrator").Under the Investment Management Agreement and the Administration Agreement, the Fund pays the Adviser and the Administrator monthly fees at the aggregate annual rate of 1.75% of the Fund's net assets for the month (collectively, the "Fund Asset-Based Fees").The Fund Asset-Based Fees are in addition to the asset-based fees charged by the Investment Funds (expected to range from 0.9% to 2.5% of net assets) and incentive allocations charged by unregistered Investment Funds (expected to range from 0% to 25% of net profits). Risk; Restrictions on Transfer; No Trading Market.Investing in the Fund's Units involves a high degree of risk.In particular: · The Fund is an illiquid investment.Before making your investment decision, you should consider, among other things, your liquidity needs.While the Adviser expects that it will recommend to the Board of Directors of the Fund that the Fund offer to repurchase Units from investors on a quarterly basis, an investment in the Fund is suitable only for investors who can bear the risks associated with the limited liquidity of the Units and should be viewed as a long-term investment. · The Fund will ordinarily declare and pay dividends from its net investment income and distribute net realized capital gains, if any, once a year.However, the amount of distributions that the Fund may pay, if any, is uncertain. · The Fund may pay distributions in significant part from sources that may not be available in the future and that are unrelated to the Fund's performance, such as the net proceeds from the sale of Units and borrowings. Units are subject to restrictions on transfer and do not trade in any public market. This prospectus (the "Prospectus") concisely provides the information that a prospective investor should know about the Fund before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information ("SAI") dated August 1, 2015, has been filed with the SEC.The SAI is available upon request and without charge by writing the Fund at c/o UBS Hedge Fund Solutions LLC, 677 Washington Boulevard, Stamford, Connecticut 06901, or by calling (888) 793-8637.The SAI is incorporated by reference into this Prospectus in its entirety.The table of contents of the SAI appears on page 84 of this Prospectus.In addition, you may request the Fund's annual and semi-annual reports, when available, and other information about the Fund or make investor inquiries by calling (888) 793-8637.The Fund does not have a website on which to publish the SAI and annual and semi-annual reports.The SAI, material incorporated by reference and other information about the Fund, is also available on the SEC's website (http://www.sec.gov).The address of the SEC's website is provided solely for the information of prospective investors and is not intended to be an active link. Units are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this Prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information provided by this Prospectus is accurate as of any date other than the date on the front of this Prospectus.The Fund will, however, amend its registration statement to reflect any material changes to this Prospectus. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 24 PRIVACY NOTICE 28 RISK FACTORS 28 USE OF PROCEEDS 59 INVESTMENT PROGRAM 59 MANAGEMENT OF THE FUND 66 INVESTOR QUALIFICATIONS 69 REDEMPTIONS, REPURCHASES OF UNITS AND TRANSFERS 70 CALCULATION OF NET ASSET VALUE 73 DESCRIPTION OF UNITS 74 TAXES 75 PLAN OF DISTRIBUTION 80 GENERAL INFORMATION 82 TABLE OF CONTENTS OF THE SAI 84 APPENDIX A:THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT A-1 APPENDIX B:FORM OF INVESTOR CERTIFICATE B-1 PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this prospectus (the "Prospectus") and in the Statement of Additional Information (the "SAI"). The Fund A&Q Alternative Fixed-Income Strategies Fund LLC (the "Fund") is a limited liability company organized as a non-diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the "Investment Company Act").The Fund's investment adviser is UBS Hedge Fund Solutions LLC (formerly known as UBS Alternative and Quantitative Investments LLC) (the "Adviser" and, when providing services under the Administration Agreement referred to below, the "Administrator").The Fund commenced the offering of limited liability company interests in August 2002, and the Fund has engaged in a continuous offering since that time.Units of limited liability company interests ("Units") are offered at net asset value, plus any applicable sales load.The Fund commenced operations on August 1, 2002 and, as of May 31, 2015, had net assets of approximately $115.7 million.See "General Information." Investment Program The Fund's investment objective is to maximize total return over the long term. The Fund is commonly referred to as a "fund of funds," and will seek to achieve its objective principally through the allocation of assets among a select group of alternative asset managers (the "Investment Managers") and the funds they operate.Investment Managers generally conduct their investment programs through unregistered investment vehicles, such as hedge funds, that have investors, other than the Fund, and in other registered investment companies (collectively, the "Investment Funds"). Currently, the Fund seeks to maintain a portfolio of Investment Funds that employ a wide range of fixed-income and derivative (and, to a lesser extent, equity) strategies to take advantage of market opportunities and pricing inefficiencies between the perceived value of a debt or equity obligation (an "Obligation") and its market value.The Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in Investment Funds that employ primarily fixed-income strategies.This investment policy is not fundamental and may be changed without a vote of the investors. The Investment Managers' investment strategies can be broadly grouped into the following categories: ●
